Citation Nr: 9908265	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to dependency and indemnity compensation for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151 based on treatment provided by the Department 
of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought.  The 
decedent veteran had active service from September 1960 to 
September 1964.  His widow, the appellant, appealed the July 
1996 rating decision.


REMAND

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151, which were filed 
on or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 
1997).  Therefore, as the appellant filed her claim prior to 
October 1, 1997, the only issue before the Board is whether 
the veteran's death was a consequence of VA hospitalization, 
or medical or surgical treatment.

The record reflects that the veteran underwent a colon 
resection at the VA Medical Center in Hot Springs in October 
1994.  The veteran died of metastatic adenocarcinoma of the 
colon in June 1995 at the VA Medical Center Minneapolis.  One 
of the appellant's central theories is that the veteran had a 
long history of anemia prior to his October 1994 colon 
resection that removed a tumor.  She continues that this 
anemia should have been an indicator to VA clinicians of the 
possibility of cancer that ultimately caused the veteran's 
demise in June 1995.  

The record does indeed reflect that the veteran received 
blood tests by VA clinicians at a clinic in Alliance, 
Nebraska in 1993 and in 1994.  A May 1993 clinical record 
does in fact note that blood was drawn for, among other 
things, CBC, BUN, and liver profile studies.  Nonetheless, as 
noted in the Hearing Officer's decision contained in a July 
1998 supplemental statement of the case, the results of the 
laboratory testing are not contained in the claims file.  In 
light of the above, the Board finds that the results of the 
blood work-ups may be useful in this claim.  Thus, this claim 
is REMANDED for the following action:


1.  The RO is requested to obtain copies 
of all blood work-up reports resulting 
from blood drawn from the veteran at the 
Alliance Clinic in Alliance, Nebraska 
throughout 1993 and 1994 by VA 
clinicians.

2.  The appellant is requested to provide 
the names and contact addresses of any 
private physician who provided the 
veteran with treatment following his 
October 1994 surgery.  After obtaining 
any necessary authorization and consent, 
the RO is requested to obtain treatment 
records from the private physician.  If 
the veteran did not receive any treatment 
following his October 1994 surgery from a 
private physician, the appellant is 
requested to inform the RO of this.

3.  After undertaking the additional 
development, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted in full, 
the appellant and her representative 
should be issued a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to reply.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

